Citation Nr: 1724911	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-20 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from April 2001 to March 2005 and from August 2007 to May 2008, to include service in Iraq, with additional time served in a reserve unit.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in March 2009, April 2011, and August 2012.


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's right shoulder disability is related to military service.

2.  The probative, competent evidence is against a finding that the Veteran's right knee disability is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).

The Veteran has asserted that his right shoulder and right knee pain are related to active duty service.  The Veteran reported that his right shoulder pain began in 2003 when he slipped during physical therapy and he fell on the shoulder, possibly dislocating it.  The Veteran reported that his right knee became injured because he did a lot of running while he was in the Marines; he asserted that he can no longer run and that the pain now comes intermittently.  

As it pertains to a current disability, the Board finds that the Veteran has sought intermittent treatment for these impairments through VA, and that he has carried the diagnoses of a right shoulder disability and a right knee disability.  Therefore, the Board finds that the current disability requirement has been met for service connection purposes.

As it pertains to an in-service event or injury, treatment notes are silent for any treatment for or diagnosis of a right knee or right shoulder disability during both periods of the Veteran's active duty service.  The Veteran's Report of Medical History in January 2005 noted that he had no problems with the knees or with his joints or other extremities, and his physical examination was normal.  There was nothing to suggest that his condition changed when he separated approximately one month later.  The Veteran's Report of Medical History after his second period of deployment in May 2008 noted only a broken hand, and did not mention any problems with the knee or shoulder.  The Board notes that the Veteran sought treatment through both periods of service for various issues to include a broken right hand, rashes, and for hearing loss monitoring, but the right knee and right shoulder were not mentioned.  Therefore, despite the Veteran's contentions about injuries in service, the evidence is against a finding of an in-service event or injury for service connection purposes.  

The Veteran's first treatment for right knee pain was in January 2010, when he complained of having right knee pain for one month.  The Veteran's first treatment for the right shoulder was in 2011, both of which were after the requisite period for presumptive service connection.  As there is no competent evidence of a disability during service or within one year of separation from service, a nexus opinion is necessary.

As it pertains to an opinion linking the Veteran's current right shoulder and knee disabilities with active duty service, the evidence is negative to his claims.  The Veteran first underwent VA examination in connection with his claims in June 2010, at which time the Veteran reported that his right shoulder pain began in 2003 and that he had residual knee pain from running during service.  He asserted that his right shoulder popped occasionally, and that his right knee buckled when he was walking; he asserted having pain flare-ups up to twice per week for the shoulder or knee.  The VA examiner noted that the Veteran's first right knee treatment was in January 2010.  On physical examination the Veteran had a reduced range of motion in the right shoulder with pain, and he had reduced flexion in the right knee.  The Veteran was diagnosed with a history of right shoulder pain and a history of pain in the right knee.  The VA examiner indicated that he was unable to say whether the Veteran suffered from a chronic right shoulder or right knee condition that was at least as likely not due to active military service.  He indicated that he had ordered x-rays for the Veteran but that they had not been performed.  

In June 2011 the Veteran again underwent VA examination in connection with his claims.  At the time x-rays were obtained of the Veteran's right knee and right shoulder, both of which showed some evidence of degenerative joint disease.  The VA examiner indicated that it would be speculative to say the Veteran's right knee and right shoulder degenerative joint disease had their onset during the Veteran's period of service or were a result of either period of service.  

In June 2016 the Veteran again underwent VA examination in connection with his claims.  As it pertains to the right knee, the Veteran was diagnosed with right knee joint osteoarthritis, and the Veteran reported that his right knee caused aching and popping.  On physical examination the Veteran had reduced extension and flexion of the right knee, with no change on repetition.  He had full strength, no ankylosis, and no joint stability issues.  The VA examiner noted that the Veteran's right knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran's 2005 knee examination was normal and that there was a long interval between service and the most recent evaluation and imaging for the knee.  The Board notes that the VA examiner had also been asked, pursuant to the Board's August 2012 remand directive, to comment on whether the Veteran's right knee was caused or aggravated by his service-connected pes planus.  Prior to this VA examination, it was determined that the Veteran's pes planus was not service-connected, and that rating decision is final.  Therefore, the issue of whether the Veteran's knee was aggravated by his pes planus is moot, as that disability is not service-connected.  

As it pertains to the Veteran's right shoulder disability, the Veteran was diagnosed with glenohumeral joint osteoarthritis of the right shoulder, and the Veteran reported that his current symptoms consisted of occasional pain.  He also reported having to change his work duties due to lifting and carrying restrictions as well as pain.  On physical examination the Veteran had reduced external and internal rotation.  He had full strength in the shoulder with no evidence of atrophy or ankylosis, and his shoulder stability was normal.  The VA examiner opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran's 2005 shoulder examination was described as normal, and that there was a long interval between service and the most recent evaluation and imaging of the shoulder.  

Overall, the Board notes that the evidence is negative to the Veteran's claims.  Although two VA examiners were unable to make a determination as to a nexus between the Veteran's current disabilities and active duty service, the most recent VA examination from June 2016 provided a clear negative nexus opinion.  The Board has afforded the June 2016 VA examiner's opinion great probative weight because it is based on a review of the claims file to include the Veteran's statements, as well as a physical examination of the Veteran.  The Veteran has not offered additional evidence to suggest a nexus between the disabilities and active duty service, nor has he shown a chronicity of symptoms outside of his own lay statements.  The Board has carefully considered the Veteran's service treatment records that show that he did seek treatment during service for various impairments, but none of those were related to his shoulder and knee.  Moreover, he did not mention having symptoms of knee and shoulder pain until at least two years after separating from service, and while there is evidence of current disabilities, there is nothing to suggest that these disabilities began during service.  

While the Veteran is competent to offer statements about things he observed through his senses, such as pain, as a layperson he is not competent to diagnose a shoulder or knee disability or to offer an opinion about the etiology of such a disability, to include whether the pain he experienced during service is related to his current disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, in this case the Veteran's statements are somewhat at odds as he denied knee and other joint problems close in time to separation from his first period of service.  As such, the examiner's medical opinion is more probative than any lay statement by the Veteran.  

In making this determination, the Veteran has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, this doctrine is not for application and service connection must be denied.  
ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.  




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


